ACCEPTED
                            04-15-00563-CV                                E-FILED
                                                                                                     04-15-00563-CV
                                                                                       FOURTH COURT OF APPEALS
                                                                          Bexar County, CountySAN  ANTONIO, TEXAS
                                                                                               Clerk
                             2014CV02437                                  Gerard Rickhoff       9/10/2015 1:00:14 PM
                                                                                                      KEITH HOTTLE
                                                                          Accepted Date:8/24/2015 2:49:53  PM
                                                                                                              CLERK
                                                                          Accepted By: Leticia Silva
                                 CAUSE NO. 2014CV02437                           Leticia Silva
                                                                          ______________________
                                                                          Deputy Clerk

UNITED BIOLOGICS, LLC d/b/a                    §                  IN THE COUNTY COURT
                                                                               FILED IN
UNITED ALLERGY SERVICES                        §                        4th COURT OF APPEALS
                                               §                         SAN ANTONIO, TEXAS
vs.                                            §                        09/10/2015
                                                                        AT         1:00:14 PM 5
                                                                            LAW NUMBER
                                               §                            KEITH E. HOTTLE
HOLLY RIDGE UNITED                             §                                 Clerk
HEALTHCARE, P.A.                               §                  BEXAR COUNTY, TEXAS

               DEFENDANT’S NOTICE OF RESTRICTED APPEAL
                  OR, ALTERNATIVELY, NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Holly Ridge United Healthcare, P.A., Defendant, and files this its Notice

of Restricted Appeal or, Alternatively, Notice of Appeal to appeal the default judgment

signed on July 9, 2015. Defendant is affected by the judgment, but did not participate,

personally or through counsel, in the hearing that resulted in the judgment complained of.

Defendant did not file a motion for new trial, request for findings of fact or conclusions of

law, nor a notice of appeal within the time permitted. Defendant appeals to the Texas Court

of Appeals for the Fourth Judicial District.

       Alternatively, in the event the Court determines that Defendant’s post-judgment filing

constitutes a motion for new trial, its deficiencies notwithstanding, Defendant Holly Ridge

United Healthcare, P.A. files this Notice of Appeal to the Texas Court of Appeals for the

Fourth Judicial District.




          Defendant’s Notice of Restricted Appeal or, Alternatively, Notice of Appeal
                                            Page 1




                                                                                  Submit Date:8/21/2015 4:08:02 PM
                                                     Respectfully submitted,

                                                     WILLIAM M. NICHOLS, P.C.
                                                     Attorney for Defendant
                                                     McAllister Plaza, suite 1250
                                                     9601 McAllister Freeway
                                                     San Antonio, Texas 78216-5150
                                                     Telephone: (210) 340-8880
                                                     Facsimile: (210) 340-8885

                                                     By:/s/ William M. Nichols
                                                     William M. Nichols
                                                     State Bar No. 15006800

                                CERTIFICATE OF SERVICE

       I, William M. Nichols, do certify that a true and correct copy of the foregoing pleading was
sent by email to Mr. John P. Henry, Law offices of John Henry, P.C., 407 West Liberty Street,
Round Rock, Texas 78664 (jhenry@henrylaw.com) on this 21st day of August

                                                     /s/ William M. Nichols
                                                     William M. Nichols




          Defendant’s Notice of Restricted Appeal or, Alternatively, Notice of Appeal
                                            Page 2